Citation Nr: 1027295	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  04-12 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to service connection for tinnitus.





ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel





INTRODUCTION

The Veteran had active service from November 1972 to July 1975. 

This appeal comes to the Board of Veterans' Appeals (Board) from 
a May 2003 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Denver, Colorado, which, inter alia, 
denied the Veteran's claim for service connection for tinnitus.

In his March 2004 substantive appeal (VA Form 9), the Veteran 
requested a hearing before a Veterans Law Judge at the RO (Travel 
Board hearing).  Such a hearing was scheduled for May 2004, and 
the Veteran was so notified in April 2004.  However, he failed to 
report at his scheduled time and thus far has not offered an 
explanation for his absence.  Accordingly, the Board will 
adjudicate the Veteran's appeal as if the hearing request had 
been withdrawn.  38 C.F.R. § 20.704(d) (2009).

This case previously reached the Board twice.  The first time, in 
September 2004, the Veteran's claims for service connection for 
tinnitus and bilateral hearing loss were both remanded to the 
agency of original jurisdiction (AOJ) via the appeals management 
center (AMC) for further development.  The case was returned to 
the Board in May 2009, at which time the Board confirmed the 
AOJ's denial of the Veteran's claim for bilateral hearing loss.  
However, the current tinnitus claim at issue was again remanded 
for further development.  At this time only the tinnitus issue 
remains for appellate review.

The Board notes that the May 2010 supplemental statement of the 
case (SSOC), reviewed both the Veteran's bilateral hearing loss 
and tinnitus claims.  The AOJ review of the Veteran's bilateral 
hearing loss claim is unnecessary and irrelevant, as the Board 
decision denying service connection for bilateral hearing loss is 
considered final unless appealed to the United States Court of 
Appeals for Veterans Claims (Court).  38 U.S.C.A. § 7104(b) (West 
2002); 38 C.F.R. §§ 20.1100, 20.1104 (2009).

The issue of service connection for an acquired psychiatric 
disorder, and for the residuals of a right knee injury have been 
raised by the record (see the Veteran's January 2007 claim), but 
have not been adjudicated by the AOJ.  Therefore, the Board does 
not have jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  

Regrettably, the Board again must remand the tinnitus issue to 
the AOJ via the Appeals Management Center (AMC) in Washington, 
DC, for still further development and consideration, since the 
AMC did not substantially comply with the Board's previous May 
2009 remand orders.  See D'Aries v. Peake, 22 Vet. App. 97 
(2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).


REMAND

In May 2009, the Board remanded the Veteran's claim for tinnitus 
because when the AOJ had requested a VA medical examination and 
opinion to address the Veteran's tinnitus, the VA medical 
examination had only addressed the issue of service connection 
for bilateral hearing loss.  The Board noted that when the VA 
undertakes to provide a medical examination or obtain a medical 
opinion, it must ensure that the examination or opinion is 
adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 
see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

A Board remand "confers on the Veteran or other claimant, as a 
matter of law, the right to compliance with the remand orders."  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
clarified that substantial compliance, and not strict compliance, 
with the terms of a remand are required.  D'Aries v. Peake, 22 
Vet. App. 97 (2008).  See also Dyment v. West, 13 Vet. App. 141, 
146-47 (1999) (holding that there was no Stegall violation when 
the examiner made the ultimate determination required by the 
Board's remand, because such determination more than 
substantially complied with the Board's remand order).  Failure 
of the Board to insure compliance with remand instructions 
constitutes error and warrants the vacating of a subsequent Board 
decision.  Stegall, at 272.  

In October 2009, the AOJ obtained a reprinted copy of the 
Veteran's March 2003 VA medical examination and opinion, but no 
addendum or opinion was attached regarding the Veteran's 
tinnitus.  Given the requirement to provide substantial 
compliance with the May 2009 remand, and the failure of the AOJ 
to obtain a new opinion regarding the etiology of the Veteran's 
tinnitus, a new opinion is still required to address this issue.  
Accordingly, although it will result in additional delay in 
adjudicating the appeal, a remand is required to ensure 
compliance with the Board's prior May 2009 remand.  

Accordingly, the case is REMANDED for the following action:

1.	Arrange for the March 2003 VA examiner, if 
available, to provide an addendum to the 
prior opinion, to address the nature and 
etiology of his tinnitus.  The claims 
folder and a copy of this remand must be 
made available to the examiner for review.  
The examiner must provide a comprehensive 
statement addressing the following issues:

A)	The VA medical examiner should provide 
a comprehensive history of the 
Veteran's tinnitus.  In providing this 
history, the examiner should 
specifically acknowledge his in-
service exposure to acoustic trauma 
due to his military service as field 
artillery, as well as the Veteran's 
June 1975 treatment for hearing loss 
and pressure on the ear.

B)	Then, based on review of the claims 
file, the examiner should indicate 
whether it is at least as likely as 
not that the Veteran's current 
tinnitus is related to his military 
service - and, in particular, if it 
related to any exposure to acoustic 
trauma which occurred during his 
active military service.  

C)	Finally, the examiner should comment 
on the likelihood that the Veteran's 
current tinnitus is due to post-
service intercurrent causes wholly 
unrelated to his military service.

A further VA medical examination is not 
necessary in order to provide the requested 
opinion unless the March 2003 physician is 
unavailable, or deems another examination 
necessary to render the opinion requested.  
If the March 2003 VA medical examiner is 
unavailable, then a new examination, by an 
appropriate specialist, is required to 
answer the above questions.  Following a 
review of the relevant evidence in the 
claims folder and the clinical evaluation, 
the new examiner should answer the above 
questions.  

The term "at least as likely as not" does 
not mean merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of that 
conclusion as it is to find against it.  
The examiner should discuss 
the rationale of the opinion, whether 
favorable or unfavorable, based on the 
evidence of record.  If the examiner is 
unable to provide the requested 
opinion, please expressly indicate this 
and discuss why this is not possible.  

2.  Following completion of the above 
development, review the Veteran's claims 
file and any new information obtained to 
ensure that the foregoing development 
actions have been conducted and completed 
in full, and that no other notification or 
development action, in addition to those 
directed above, is required.  If further 
action is required, it should be undertaken 
prior to further adjudication of the claim.

3.	Then, readjudicate the Veteran's claim for 
service connection for tinnitus, in the 
light of any new evidence which has been 
obtained.  If the claim is not granted to 
the Veteran's satisfaction, send him 
another supplemental statement of the case 
and give him an opportunity to respond to 
it before returning the file to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

